             Case 4:15-cr-01723-RCC-DTF Document 629 Filed 11/20/18 Page 1 of 1



                                       DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: Raner C. Collins              Date: November 20, 2018
USA v. Lonnie Ray Swartz                           Case Number: CR-15-01723-001-TUC-RCC (DTF)

Assistant U.S. Attorney: Wallace Kleindienst/Mary Sue Feldmeier
Attorney for Defendant: Sean Chapman/Jaime Calle, Retained
Deputy Clerk: Sherry Gammon
Court Reporter: Erica McQuillen
Spanish Interpreter for victim’s family: Sandy Frady (presence not required)


Defendant:    ☒ Presence not required ☐ Not Present ☒ Released ☐ Custody ☐ Summons ☐ Writ

JURY TRIAL – Day 16:

The jury arrives at 9:30 a.m. to resume deliberation.

Recess taken 11:55 a.m. – 12:08 p.m.

Lunch recess taken 1:10 p.m. – 2:00 p.m.
Lunch is provided to the jurors. The jurors continue to deliberate during lunch.

2:23 p.m. – Jury question received. The Court consults with counsel and provides a written response to
the jury.

Recess taken 2:55 p.m. – 3:10 p.m.

3:25 p.m. – Jury note received. The Court consults with counsel. Mr. Chapman orally motions the
Court for a mistrial. The motion is denied. The Court provides a written response to the jury.

3:38 p.m. – Jury note received. The Court provides a written response.
3:40 p.m. – Jury note received. The Court consults with counsel. The Court proposes to have the jury
return the following day to resume deliberation. Mr. Chapman objects and renews his oral motion for a
mistrial. The motion is denied. A written response is provided to the jury.

The jury is excused at 4:47 p.m. Jury deliberation continues to 11/21/2018 at 9:30 a.m. before Judge
Raner C. Collins.
                                                     Jury Trial: 16 Minutes
                                                     2:23 p.m.– 2:31 p.m. 3:25 p.m. – 3:30 p.m.
                                                     4:32 p.m. – 4:35 p.m.
                                                      Jury deliberation time: 6 Hour 49 Minutes
                                                      9:30 a.m. – 4:47 p.m.
